THE THIRTEENTH COURT OF APPEALS

                                   13-17-00553-CR


                             James Edward Castilleja Jr.
                                        v.
                                The State of Texas


                                  On appeal from the
                      20th District Court of Milam County, Texas
                              Trial Cause No. CR24,180


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

October 26, 2017